Citation Nr: 0706967	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-40 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the head and neck, claimed as due to Agent 
Orange exposure. 

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 until April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2006, the undersigned Veterans 
Law Judge conducted a hearing regarding the issues on appeal.  
The issue of entitlement to service connection for squamous 
cell carcinoma of the head and neck is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDING OF FACT

There is no competent evidence of a current left knee 
disability.


CONCLUSION OF LAW

A left knee condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran asserts that, in October 1969, he suffered a 
severe stretching or tearing of the ligaments in his left 
knee while playing football.  The veteran's service medical 
records are absent for any treatment or complaints of a left 
knee condition.  The April 1971 separation exam noted a 
"Normal" evaluation for the lower extremities.  
  
During the July 2006 hearing, the veteran complained of pain 
and instability.  However, the veteran himself testified that 
he had not received any treatment for his left knee.  There 
are no post-service medical records in the claim's file 
noting treatment or complaints of a left knee condition.   

In December 2006, the veteran submitted a statement from his 
service mate which noted the claimed incident and 
corresponding injury.  The veteran also submitted a copy of a 
March 1971 claim for disability compensation.  This claim was 
also included with the veteran's personnel file.
 
As previously stated, a valid service connection claim 
requires competent evidence of a current disability.  
Therefore, the veteran's complaints of instability and knee 
pain cannot be service connected because his medical records 
do not note any treatment, complaints, or diagnosis of a left 
knee condition.  Additionally, the veteran's complaints of 
pain cannot be service connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) ("[U]nless a 
veteran suffers from an underlying disability or condition, 
such as loss of normal body working movements, joint 
disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability.").

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

The preponderance of the evidence is against a finding that 
the veteran has any left knee condition that is related to 
his active service.  There is no doubt to be resolved, and 
service connection for a left knee condition is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (May 2003).  As such, VA fulfilled its 
notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the veteran's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  The evidence of record failed to 
show a current disability and, therefore, a causal connection 
between a disability and the veteran's military service.  For 
that reason, VA is not obligated to provide additional 
medical opinions and/or examinations.  Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  Hence, VA has fulfilled 
its duty to assist the appellant in the development of his 
claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for a left knee condition 
is denied.


REMAND

The veteran asserts that his squamous cell carcinoma of the 
head and neck is related to Agent Orange exposure while in 
Vietnam.  The Board notes that the veteran's cancer includes 
the area of the base of the throat, tonsils, and pharynx.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313.  The 
veteran served in the Republic of Vietnam during the 
presumptive period, and therefore, it is presumed that he was 
exposed to Agent Orange during his active military service.

The law provides that, for veterans who served during the 
aforementioned period, service connection may be presumed for 
certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such 
period is prescribed.  However, VA has determined that there 
is no positive association between exposure to herbicides and 
any condition for which VA has not specifically determined 
that a presumption of service connection is warranted.  The 
Board notes that the veteran's type of cancer is not 
statutorily recognized as one of the diseases attributable to 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  However, 
the United States Court of Appeals for the Federal Circuit 
has held that a claimant is not precluded from establishing 
service connection for a disease claimed to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  

In the veteran's November 2004 substantive appeal, he stated 
that he receives ongoing treatment for his cancer at the West 
Los Angeles VAMC and that several of his physicians noted his 
cancer was related to Agent Orange exposure.  The RO only 
obtained records from this facility up to May 2003.  
Therefore, the RO should obtain all medical records from May 
2003 to the present from the West Los Angeles VAMC.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should contact the West Los Angeles 
VAMC and obtain all outstanding records of 
treatment, dating from May 2003 to the present, 
pertaining to the veteran.  If no such records are 
available, that fact should clearly be documented 
in the claim's file.

2.  Following completion of the foregoing and any 
other development that the RO thinks might be 
necessary, the RO should readjudicate the claim on 
appeal.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if any, 
should be provided a Supplemental Statement of the 
Case (SSOC) and allowed an appropriate period of 
time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


